DETAILED ACTION
The response filed on 08/05/2021 has been entered and made of record.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Status
Claims 1-4, 6-7, 10, 12, 14 and 15 have previously been cancelled.
Claim 22 has been amended.
New claim 27 has been added.
Claims 5, 8, 9, 11, 13 and 16-27 are currently pending for examination.

Response to Arguments
Applicant's Remarks (on page 9), filed 08/05/2021, regarding 35 U.S.C. § 112(b) have been fully considered and claim 22 has been amended.  The rejection to claim 22 under 35 U.S.C. § 112(b) has been withdrawn in view of the amendment.
Applicant's arguments with respect to newly added claim 27, filed 08/05/2021, have been fully considered and they are persuasive.
Applicant's arguments with respect to claim 5 have been fully considered but they are not persuasive. 
Regarding claim 5, the Applicant has argued that, Lu does not disclose “wherein the switching ASIC functions as a switch that manipulates data traffic within the NIC including by switching the data traffic between and among the CPU, the Ethernet controllers, and the on-board transceivers” (see Remarks on page 12-13).
In response to the Applicant's arguments, the Examiner respectfully disagrees because after careful consideration, Lu teaches (as shown in FIG. 1 and 3 below) wherein the switching ASIC functions as a switch (see FIG. 1 and 3; see Page 3; section 3.1, line 1-3, ASIC switching chip; see Page 7; section 4.1, the ServerSwitch card/NIC card comprises ASICs/Broadcom switching chip) that manipulates data traffic within the NIC including by switching the data traffic between and among (see FIG. 1, switching chip is coupled/connected to plurality of external ports, plurality of NIC chips and plurality of PCI-E and FIG. 3; see page 7, section 4.1, The Broadcom switching chip BCM56338 has 8 Gigabit Ethernet (GE) ports and two 10GE ports. Four of the GE ports connect externally and the other four GE ports connect to two dual GE port Intel 82576EB NIC chips. The two NIC chips are used to carry a maximum of 4Gb/s traffic between the switching chip and the server. The three chips connect to the server via a PCI-E switch PLX PEX8617. Thus, it can be concluded that all components (i.e., ASIC Switching chip, CPU, Ethernet controllers and on-board transceiver are connecting each other to manipulate/route data traffic in and out of the ServerSwitch card) the CPU (see FIG. 3, BCM5466 and PEX8617; see Page 7; section 4.1, all chips used on the card are merchandise ASICs; see Page 1, section 1, FPGA-based systems i.e., processing unit), the Ethernet controllers (see FIG. 1 and 3; see Page 7; section 4.1, NIC chips), and the on-board transceivers (as per claim, a plurality of on-board transceivers functioning as external ports; see FIG. 1 and 3; see Page 7; section 4.1, Gigabit Ethernet (GE) ports). If the prior art structure is capable of performing the intended use, then it meets the claim. Thus, the argument(s) is/are not persuasive. This Office action is made Final.


    PNG
    media_image1.png
    358
    604
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    309
    610
    media_image2.png
    Greyscale


Claim Objections
Claim 27 is objected to because of the following informalities:
Claim 27 recites acronyms such as “SYN” in line 14. For clarity, it is suggested to spell out the specified acronyms in at least the first time it is mentioned in the claim. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 5, 8, 9, 11, 13 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Caulfield et al. (US 2018/0205785 A1) hereinafter “Caulfield” in view of Lochhead et al. (US 2017/0149931 A1) hereinafter “Lochhead” further in view of Raza et al. (US 2016/0192044 A1) hereinafter “Raza” and further in view of Lu et al. (ServerSwitch: A Programmable and High Performance Platform for Data Center Networks, March 2011) hereinafter “Lu”.

Regarding claim 5, Caulfield discloses a system (see FIG. 1; see ¶ [0013], a server system), comprising one cluster, each cluster comprising a plurality of servers arranged in X unit racks with each rack including Y servers, wherein X is at least 2, wherein Y is at least 2 (see FIG. 2; see ¶ [0016] [0064], server clusters and each server cluster correspond to a server rack and the plurality of servers), wherein each server of the Y servers is directly connect to a network interface card (NIC), wherein each server of the rack is connected via each server’s NIC all other servers in the rack, wherein each server of the rack is connected via each server’s NIC to Z servers of other racks, wherein Z is at least 1, and wherein any server in the cluster is configured to optically communicate with any other server of the cluster (see FIG. 1 and 2; see ¶ [0016-18], each server in the server cluster includes a network interface controller NIC and communicate with other servers in the plurality of servers in the system via standard network infrastructure).
Caulfield does not explicitly disclose each server is external to and is connected to a network interface card.
However, Lochhead discloses wherein each server of the Y servers is external to, and is directly connected to, a network interface card (NIC) (see FIG. 3 and 5; see ¶ [0046], NIC cards are connected externally to servers).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide each server is external to and is connected to a network interface card as taught by Lochhead, in the system of Caulfield, so (Lochhead: see ¶ [0024], line 7-8).
Caulfield does not explicitly disclose as optically connecting.
However, Raza discloses wherein each server of the rack is optically connected via each server’s NIC to all other servers/Z servers in the racks/other racks (see FIG. 7; see ¶ [0019] [0056], NIC card with Fibre Channel over Ethernet interface and optically connected).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide optically connecting as taught by Raza, in the combined system of Caulfield and Lochhead, so that it would provide for increasing the density of the optical interface circuitry within data center network devices to achieve higher density (Raza: see ¶ [0017], line 3-6).
Caulfield does not explicitly disclose the NIC comprises a programmable switching ASIC.
However, Lu discloses wherein the NIC comprises a programmable switching ASIC (application-specified integrated circuit) (see FIG. 3; see Page 7; section 4.1, the ServerSwitch card/NIC card comprises ASICs), wherein the NIC comprises a central processing unit (CPU) directly coupled to the switching ASIC (see FIG. 3; see Page 7; section 4.1, the ServerSwitch card/NIC card comprises Broadcom switching chip/CPU coupled to ASICs), wherein the NIC comprises a plurality of Ethernet controllers directly coupled to the switching ASIC (see FIG. 3; see Page 7; section 4.1, the ServerSwitch card/NIC card comprises NIC chips coupled to ASICs), wherein the NIC comprises a plurality of on-board transceivers directly coupled to the switching ASIC and functioning as external ports (see FIG. 3; see Page 7; section 4.1, the ServerSwitch card/NIC card comprises multiples ports/on-board transceivers coupled to ASICs), and wherein (see FIG. 1 and 3; see Page 3; section 3.1, line 1-3, ASIC switching chip; see Page 7; section 4.1, the ServerSwitch card/NIC card comprises ASICs/Broadcom switching chip) that manipulates data traffic within the NIC including by switching the data traffic between and among (see FIG. 1, switching chip is coupled/connected to plurality of external ports, plurality of NIC chips and plurality of PCI-E and FIG. 3; see page 7, section 4.1, The Broadcom switching chip BCM56338 has 8 Gigabit Ethernet (GE) ports and two 10GE ports. Four of the GE ports connect externally and the other four GE ports connect to two dual GE port Intel 82576EB NIC chips. The two NIC chips are used to carry a maximum of 4Gb/s traffic between the switching chip and the server. The three chips connect to the server via a PCI-E switch PLX PEX8617. Thus, it can be concluded that all components (i.e., ASIC Switching chip, CPU, Ethernet controllers and on-board transceiver are connecting each other to manipulate/route data traffic in and out of the ServerSwitch card) the CPU (see FIG. 3, BCM5466; see Page 7; section 4.1, all chips used on the card are merchandise ASICs; see Page 1, section 1, FPGA-based systems i.e., processing unit), the Ethernet controllers (see FIG. 1 and 3; see Page 7; section 4.1, NIC chips), and the on-board transceivers (as per claim, a plurality of on-board transceivers functioning as external ports; see FIG. 1 and 3; see Page 7; section 4.1, Gigabit Ethernet (GE) ports).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide the NIC comprises a programmable switching ASIC as taught by Lu, in the combined system of Caulfield, Lochhead and Raza, so that it would provide that ServerSwitch is fully programmable and achieves high performance at low cost (Lu: see Page 1; see Abstract, lines 23-25).

Regarding claim 8, the combined system of Caulfield, Lochhead, Raza and Lu discloses wherein the NIC comprises a peripheral component interconnect express (PCIe) card (Caulfield: see FIG. 2; see ¶ [0017], peripheral component interconnect express port/component/card; and Raza: see FIG. 7; see ¶ [0017]; and Lu: see FIG. 3; see Page 7; section 4.1, the ServerSwitch card/NIC card comprises PCI-E interface).

Regarding claim 9, the combined system of Caulfield, Lochhead, Raza and Lu discloses wherein the PCIe card comprises up to 36 external ports configured to handle 10 to 25 GB of data providing a maximum of 200 GB/sec of traffic to a server central processing unit (CPU) in a server of the plurality of servers (Caulfield: see FIG. 2; see ¶ [0017], peripheral component interconnect express port/component/card; and Raza: see ¶ [0035] [0043] [0058], to support/handle 100 Gbps using 25 Gbps data rates per fiber and support 12, 24, 48, 72 or greater fiber configuration).

Regarding claim 11, the combined system of Caulfield, Lochhead, Raza and Lu discloses wherein a path between each server and any other server is defined by the CPU (Caulfield: see FIG. 2; see ¶ [0026] [0032], providing data path for traffic; and Raza: see FIG. 7; see ¶ [0056], CPU configures and controls the NIC via PCI interface over PCI interface bus; and Lu: see FIG. 3; see Page 7; section 4.1, the ServerSwitch card/NIC card).

Regarding claim 13, the combined system of Caulfield, Lochhead, Raza and Lu discloses wherein the switching means comprises an embedded smart switch or a programmable gate array (FPGA) (Caulfield: see FIG. 2; see ¶ [0014] [0084], hardware-logic components include field-programmable FPGA; and Raza: see FIG. 7; see ¶ [0045], CPU can program switch logic to dynamically map/manipulate data traffic; and Lu: see Page 1; see Abstract, FPGA based platform).

Regarding claim 16, the combined system of Caulfield, Lochhead, Raza and Lu disclose wherein the plurality of on-board transceivers comprises 12 transmit channels and 12 receive channels, wherein the transmit channels are configured to collectively transmit data at a rate of up to 300GB/sec, and wherein the receive channels are configured to collectively receive data at a rate of up to 300GB/sec (Raza: see FIG. 7; see ¶ [0010-11] [0056], multiport transceiver chip mount on NIC and running 24 fiber MPO and 100 Gbps).

Regarding claim 17, the combined system of Caulfield, Lochhead, Raza and Lu discloses wherein the NIC comprises a plurality of multi-fiber push on (MPO) connectors, and wherein the MPOs comprise dynamic cables that dynamically connect one or more of the MPOs to one of the on-board transceivers (Raza: see FIG. 7; see ¶ [0008] [0056], multiport transceiver chip mount on NIC and MPO multifiber connectors).

Regarding claim 18, the combined system of Caulfield, Lochhead, Raza and Lu discloses wherein in each rack, the servers in each pair of servers are connect to each other via one hop (Caulfield: see FIG. 2; see ¶ [0017], each server are connected each other in the server cluster).

Regarding claim 19, the combined system of Caulfield, Lochhead, Raza and Lu discloses wherein two servers in different clusters are configured to communicate with each other via a patch panel that is communicatively coupled to the NIC in each of the two servers (Caulfield: see FIG. 2; see ¶ [0016], a backplane coupling the top of the rack network switch and two or more servers; and Raza: see FIG. 5; see ¶ [0033], a front panel used as a connection point for external connection to other data center network devices/servers).

Regarding claim 20, the combined system of Caulfield, Lochhead, Raza and Lu discloses wherein the patch panel comprises multiple multi-fiber push on (MPO) connectors, and wherein any two MPO connectors of the multiple MPO connectors are connected with each other within an enclosure of the patch panel (Caulfield: see FIG. 2; see ¶ [0016], a backplane coupling the top of the rack network switch and two or more servers; and Raza: see FIG. 5 and 7; see ¶ [0008] [0033] [0056], MPO multifiber connectors and a front panel used as a connection point for external connection to other data center network devices/servers).

Regarding claim 21, the combined system of Caulfield, Lochhead, Raza and Lu discloses wherein the path panel is user configurable such that a user is enabled to modify a physical topology of server to server interconnects by modifying MPO-to-MPO interconnects between MPO connectors within the enclosure (Caulfield: see FIG. 2; see ¶ [0014], configurable logic; and Raza: see FIG. 5 and 7; see ¶ [0054], configurable ports/MPO connectors).

Claims 22-36 are rejected under 35 U.S.C. 103 as being unpatentable over Caulfield in view of Lochhead, Raza and Lu further in view of Billi (US 2015/0254201 A1) hereinafter “Billi”.

Regarding claim 22, the combined system of Caulfield, Lochhead, Raza and Lu discloses wherein the one or more clusters comprise multiple clusters (Caulfield: see FIG. 2; see ¶ [0016] [0064], server clusters and each server cluster correspond to a server rack and the plurality of servers), but does not explicitly disclose 3D Torus topology.
However, Billi discloses wherein the one or more clusters comprise multiple clusters, and wherein each cluster of the multiple clusters is a node of a 3D Torus topology (see FIG. 4, 400; see ¶ [0024], 3D Torus topology).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide 3D Torus topology as taught by Billi, in the combined system of Caulfield, Lochhead, Raza and Lu, so that it would provide to enable an enormous integration in terms of I/O density in modern server eliminating the needs of external switch equipment and adds more flexibility using 3D torus (Billi: see ¶ [0006]).

Regarding claim 23, the combined system of Caulfield, Lochhead, Raza, Lu and Billi discloses wherein the nodes are connected to form a nested 3D Torus connectivity (Billi: see FIG. 4, 400; see ¶ [0024], using 3D Torus topology/link connectivity).

Regarding claim 24, the combined system of Caulfield, Lochhead, Raza, Lu and Billi discloses wherein the CPU is configured to execute an algorithm that routes packets (Caulfield: see FIG. 2; see ¶ [0017], processor/CPU and; Raza: see FIG. 7; see ¶ [0056], CPU; and Billi: see ¶ [0024], 3D Torus topology and claim 1: host processor/CPU).

Regarding claim 25, the combined system of Caulfield, Lochhead, Raza, Lu and Billi discloses wherein the 3D Torus topology is a 4x4x4 Torus topology comprising 12 nodes with each node having 12 servers, wherein all servers in a same node are connected to all other servers in the same node, and wherein the NIC in each server in each cluster provides 12 links to servers on other clusters which enables the 4x4x4 Torus topology (Caulfield: see FIG. 1 and 2; see ¶ [0016-18], each server in the server cluster includes a network interface controller NIC and communicate with other servers in the plurality of servers in the system via standard network infrastructure; and Raza: see FIG. 7; see ¶ [0010-11] [0056], multiport transceiver chip mount on NIC and running 24 fiber MPO; and Billi: see FIG. 4, 400; see ¶ [0024], nodes are connected using 3D Torus topology).

Regarding claim 26, the combined system of Caulfield, Lochhead, Raza, Lu and Billi discloses wherein each node can communicate with any other node via 3 hops (Caulfield: see FIG. 2; see ¶ [0017], each server are connected each other in the server cluster; and Billi: see FIG. 4, 400; see ¶ [0024], nodes are connected using 3D Torus topology).

Allowable Subject Matter
Claim 27 would be allowable if rewritten or amended to overcome the objection(s) set forth in this Office action.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER CHEN whose telephone number is (571)270-7241.  The examiner can normally be reached on Monday - Friday 8:00am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/PETER CHEN/Primary Examiner, Art Unit 2462